Citation Nr: 1038808	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for gynecomastia.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral eye disability 
described as syneresis, vitreous (floaters).

3.  Entitlement to service connection for neuropathy of bilateral 
upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to November 
1970, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The case 
was remanded to the RO in May 2007 and March 2009.  

The issue of service connection for peripheral neuropathy of 
bilateral upper and lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The record reflects that the RO has limited its adjudication to 
the matter of whether new and material evidence has been received 
to reopen a claim for service connection for "floaters."  
Evidence of record dated in April 2005 shows that the Veteran 
also has a left eye chorioretinal scar and incipient cataracts.  
This matter is referred to the RO for clarification from the 
Veteran as to whether he is also advancing claims for these two 
eye disorders and, if so, for development and adjudication.   


FINDINGS OF FACT

1.  The RO denied service connection for gynecomastia and for 
bilateral eye disability (described as syneresis, vitreous 
(floaters)) in April 1972.  The Veteran was informed of the 
decision at the time and did not appeal.

2.  Since the final April 1972 decision denying service 
connection for gynecomastia and syneresis, vitreous (floaters), 
evidence relating to an unestablished fact necessary to 
substantiate either claim and raising a reasonable possibility of 
substantiating either claim has not been received.  


CONCLUSIONS OF LAW

1.  The April 1972 RO decision denying service connection for 
gynecomastia and for bilateral eye disability (described as 
syneresis, vitreous (floaters)) is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The criteria to reopen the claim for service connection for 
gynecomastia and for bilateral eye disability (described as 
syneresis, vitreous (floaters)) based on new and material 
evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gynecomastia and eye disability described as syneresis, vitreous 
(floaters)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by a letters dated in July 
2004, May 2007, and April 2009.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

While the RO did not initially advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, or of the 
notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning reopening claims, the Board notes that the RO sent the 
Veteran a May 2007 correspondence that fully complied with 
Dingess.  The RO complied with the Board's May 2007 and March 
2009 remands by providing the Veteran with the notice required by 
Kent in April 2009.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; and afforded the Veteran the opportunity to 
give testimony before the Board.  A VA examination is not 
necessary as the claims have not been reopened.  
38 C.F.R. § 3.159.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The RO denied service connection for gynecomastia and vitreous 
syneresis (floaters) of the eyes in April 1972.  The Veteran was 
notified of these decisions and of his appellate rights by 
letters dated that month.  He did not appeal.  Thus, the rating 
decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The bases of the decisions were that the Veteran's 
disabilities were congenital or developmental.

At the time of the decisions, there were service medical records 
showing the Veteran had gynecomastia surgically removed in 
service.  Also, he was seen with multiple face contusions in 
October 1970 after a fight.  He had echymoses of both eyes.  On 
service discharge examination in November 1970, he had a left 
scleral hematoma and bilateral periorbital echymoses.  

There was a VA examination in February 1972 which found syneresis 
of the vitreous of both eyes, symptomatic on the left.  Another 
in March 1972 showed a surgical scar just below the Veteran's 
right nipple, for gynecomastia which had not recurred.  

The RO found that the Veteran's right gynecomastia and vitreous 
syneresis were constitutional or developmental abnormality.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. 
§ 3.156 provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The evidence submitted since the last final decision in April 
1972 is not sufficient to reopen the claims.  There is one July 
2004 VA medical record which shows complaints of headaches and 
blurred vision for several months, with hypertension assessed, 
and another July 2004 VA medical record showing poor visual 
acuity in both eyes, but no swelling, discharge, scleral icterus, 
cataracts, or conjunctival injection.  An April 2008 VA 
examination report shows a history of fine floaters for about 20 
years.  None of the evidence submitted shows that the 
gynecomastia and vitreous syneresis the Veteran had in service 
were other than constitutional or developmental.  Since new and 
material evidence has not been received concerning the claims, 
the claims may not be reopened and remain denied.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

The applications to reopen the claims for service connection for 
gynecomastia and for bilateral eye disability (described as 
syneresis, vitreous (floaters)) are denied.


REMAND

The Board last remanded the issue of service connection for 
neuropathy of bilateral upper and lower extremities to the RO in 
March 2009, to have the RO obtain a medical opinion, with 
rationale, as to whether it was at least as likely as not (a 
probability of at least 50 percent) that the Veteran's current 
neuropathy of his upper and lower extremities was aggravated by 
his service-connected diabetes mellitus.  The VA examination 
report which was obtained as a result of the remand does not 
provide a rationale as to why it was not at least as likely as 
not (a probability of at least 50 percent) that the Veteran's 
neuropathy had been aggravated by his service-connected diabetes 
mellitus.  RO compliance with a remand is not discretionary.  If 
an RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of the all upper 
and lower extremity peripheral neuropathy 
disability present.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests should be performed.  Based upon the 
examination results and a review of the 
claims folder, the examiner should respond 
to the following:

     a) is it at least as likely as not (a 
50 percent or higher probability) that any 
current neuropathy of the bilateral upper 
and lower extremities is proximately due 
to, or caused by, the service-connected 
diabetes mellitus.  The examiner must 
provide a rationale for the opinion.

     b) is it at least as likely as not (a 
50 percent or higher probability) that any 
current neuropathy of the bilateral upper 
and lower extremities has been aggravated 
by the service-connected diabetes 
mellitus.  The examiner must provide a 
rationale for the opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for neuropathy of bilateral upper 
and lower extremities.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


